DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A preliminary amendment was received from applicant on 1/28/2021.
3.	Claims 1 and 3-15 are amended.
4.	Claims 1-15 are remaining in the application.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	The claimed limitations “the diver”, “the diver’s diving suit”, “sid scube diving tank”, “said scube diving tank”, “the water” and “the form” (independent claim 1 and dependent claims 1-15) lacks sufficient antecedent basis.  Similar applies to the claimed limitations “the propeller rotation” (claim 2), “the push button” (claim 3), “the connection” (claims 4 and 8), “the rotating part” (claim 4), “the device” (claim 4), “the contact hinge” (claim 5), “the electrical connection” (claim 6), “the rotation” (claim 5), “its transverse axis” (claim 5), “both directions” (claim 5), “the dive” (claim 6), “the scooter” (claims 7-10 and 15), “the water” (claim 7), “the holder” (claim 7), “the electronic circuit” (claim 7), “the motor controller” (claim 7), “the stainless contacts” (claim 7), “the appropriate transversal angle” (claim 8), “the driving part” (claim 9), “each diver” (claim 9), “the diameter” (claim 10), “the compressed air” (claim 10), “the latter case” (claim 11), “its circumference” (claim 12), “the rotor ring” (claims 12 and 13), “the centre hole” (claim 12), “the stator” (claim 13), “the appropriate iron lamellas” (claim 13), “the transformer sheet metal” (claim 13), “the same coating” (claim 13), “the weight” (claim 14), “the diving scuba tank” (claim 14), “the housing” (claim 14) and “the speed” (claim 15); this list may not be all inclusive and applicant is required to correct all similar lack of sufficient antecedent basis in the claims.
8.	Use of pronouns such as “it” and “its” does not make clear feature(s) being referred to.
9.	The phrase “to be” where used in the claims implies a future limitation making it unclear if in the present invention as claimed.
10.	The phrases “in a radial sense” and “in an axial sense” are unclear in the claims.  Similar applies for the phrases “i.e.” and “e.g.” as used in claims 5 and 6.
11.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “locking mechanism”, and the claim also recites “preferably in the form of pins or screw balls engaging with grooves” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Similar applies to the claimed phrase “any type of cells, preferably …” in claim 14).
12.	Claim 8 recites a “locking mechanism” which is already recited in claim 1, making it unclear if this is the same or a different feature.
13.	The phrase “and/or” (claim 12) does not make clear what is included or excluded.
14.	Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Note the format of the claims in the patent(s) cited.
Allowable Subject Matter
15.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
16.	Claim 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
17.	 The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose underwater scooters functioning as diver assistance devices.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/05/2022